Citation Nr: 1742189	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-56 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of  bilateral hearing loss disability, rated as non-compensable.

2.  Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to August 1942 and from May 1944 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded these claims in May 2017 to schedule the Veteran for a Board hearing.  In a June 2017 phone call, the Veteran requested to cancel the Board hearing and accordingly the hearing request has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The audiometric examination results reflecting the most severe hearing loss corresponded to a level I designation for the "better" ear and a level II designation for the "poorer" ear.

2.   The Veteran does not have a current dental disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for a bilateral hearing loss disability in excess of 0 percent prior have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for entitlement to service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic Codes 9900-16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Bilateral Hearing Loss Disability

Legal Criteria 

The November 2014 rating decision on appeal granted entitlement to service connection for bilateral hearing loss and assigned a 0 percent disability rating under Diagnostic Code 6100, effective February 5, 2013.

The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations."  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the rating schedule, unlike extraschedular consideration under 38 C.F.R. § 3.321(b), rely exclusively on objective test results).

To evaluate the degree of disability from hearing impairment, the rating schedule assigns Roman numeral designations, from I through XI.  Generally, the Roman numerals are assigned based on the puretone threshold average and the percent of speech discrimination.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85(d) (2017).  On Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), the puretone threshold average is located along a horizontal axis and the percent of speech discrimination is located along a vertical axis.  See 38 C.F.R. § 4.85, Table VI (2017).  For each ear, the intersection of the puretone threshold average and the percent of speech discrimination on this table results in a Roman numeral designation.  The Roman numerals are then matched based on the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating percentage under Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2017).  

Analysis

The Veteran submitted a claim for entitlement to service connection for a bilateral hearing loss disability in February 2013.  

The Veteran was afforded an audio VA examination in August 2014.  The examination report noted that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  It was noted regarding the onset of hearing loss that the Veteran "[n]oticed difficulty immediately after discharge especially with women and children."  It was also noted that the Veteran "currently wears bilateral VA-issued hearing aids."  Audiological testing was conducted and puretone thresholds, in decibels, were:


HERTZ

1000
2000
3000
4000
RIGHT
30
50
65
65
LEFT
25
60
70
70

The puretone threshold average in the right ear was 53 and the puretone threshold average in the left ear was 56.  Speech discrimination scores were 96 percent in the right ear and 86 percent in the left ear.  These results when applied to Table VI correspond to a level I designation for the right ear and a level II designation for the left ear.  Under Table VII, a level I designation for the "better" (right) ear and a level II designation for the "poorer" (left) ear warrants the assignment of a 0 percent disability rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).
The August 2014 VA examination contained the only audiometric testing valid for VA rating purposes during the appeal period.  See 38 C.F.R. § 4.85(a) (2017).
 
Other relevant evidence of record included VA treatment records during the appeal period.  In this regard, a May 2014 VA audiology treatment note stated that the Veteran reported "[n]ot hearing well with" his hearing aids.  The note stated "[c]hecked puretone thresholds, which are stable as compared to 1/3/13.  R[e]sults available in Audiogram Edit under the Tools menu."  The actual puretone threshold results are not of record.  As referenced, however, to be valid for VA rating purposes, testing must include both puretone audiometric testing and a controlled speech discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85(a) (2017).  The May 2014 VA audiology treatment note did not reference a speech discrimination test being conducted.  As such, the results of the May 2014 VA audiology testing would not allow for a higher disability rating and therefore remanding to obtain such would likely be of no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (stating that there was "no basis for a remand [to the Board] which would only 'result in unnecessarily imposing additional burdens on [VA] with no benefit flowing to the Veteran'").

VA treatment records of record during the appeal period dated subsequent to the May 2014 VA audiology treatment note reflected that the Veteran received treatment related to his hearing aids, but did not reference or contain audiometric testing results.

Also of record are the Veteran's lay statements, which the Board has considered.  In the Veteran's November 2014 Notice of Disagreement (NOD), the Veteran stated that after in-service noise exposure "my saying from then on was 'what did you say'?"  In a September 2015 statement, the Veteran stated that "[f]or the past 70 years all I say when someone talks to me is 'please repeat' that or 'what did you say'.  I think I am deserving of compensation for all these years of my hearing loss."  In a July 2017 statement, the Veteran stated that after service "[f]or the next 73 years I have had hearing problems.  Still, up to now, all I can keep saying to my wife, family and friends, 'What did you say' or "I can't hear you'.  Even with the VA hearing aids."  He also stated that "[w]hen I left the service...I applied for several different jobs, during interviews for those jobs I was asked questions that I could not hear and had to ask again and again for them to repeat the questions" and that "I did not get those jobs.  I think the reason was my poor hearing had a direct effect on me not getting jobs."  

Upon review of the evidence of record, the Board finds that entitlement to an initial disability rating for a bilateral hearing loss disability in excess of 0 percent is not warranted.  The August 2014 VA examination contained the only audiometric testing valid for VA rating purposes during the appeal period.  See 38 C.F.R. § 4.85(a) (2017).  The Board therefore finds that the audiometric examination results reflecting the most severe hearing loss corresponded to a level I designation for the "better" ear and a level II designation for the "poorer" ear, as reflected on the August 2014 VA examination report.  As such, the Board concludes that the criteria for an initial disability rating for a bilateral hearing loss disability in excess of 0 percent prior have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  Accordingly, the Veteran's claim is denied.
 
In reaching this conclusion, the Board notes that it has considered the Veteran's lay statements.  The Veteran is competent to report difficulty hearing and there is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on the VA audiological examination are consistent with the assertion that the Veteran has difficulty hearing.  As noted above, however, the "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations."  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In addition, the Board notes that the Veteran stated in July 2017 that "[t]he VA tells me my ears are not ringing so they keep telling me I don't qualify for compensation, so to them being unable to hear well is not service connected."  The Board also notes that during the course of this appeal the Veteran has variously described his in-service noise exposure and that this is when his hearing problems started.  The Board notes that the Veteran is service-connected for a bilateral hearing loss disability, meaning that VA has found that his bilateral hearing loss disability is related to his active service.  Relatedly, the Board notes that the Veteran referenced in the November 2014 NOD his records being burned in the 1973 National Personnel Records Center fire.  Even assuming that this fire impacted the Veteran's records, as noted, VA has granted entitlement to service connection for a bilateral hearing loss disability and any impacted records would not provide relevant information as to the current severity of this condition.  The issue before the Board involves the severity of the Veteran's bilateral hearing loss disability and for the reasons outlined above, a higher disability rating is not warranted. 

As to the Veteran's reference to ringing in his ears, a November 2014 rating decision denied entitlement to service connection for tinnitus and the Veteran did not submit a timely NOD as to that decision.  The Veteran's November 2014 NOD listed as an area of disagreement "hearing, ears," noted an area of disagreement as "Service Connection" and referenced that "both my compensation hearings were denied."  Subsequently, the Veteran was contacted to clarify this NOD and he indicated that he only wanted to appeal the dental and hearing loss claims.  See June 2016 VA Form 27-0820 (Report of General Information) (stating that "Veteran has a [NOD] pending since 2014.  I called [V]eteran...to verify and clarify what issues [V]eteran was appealing.  Veteran stated he wants to appeal dental claim (teeth) and hearing loss.").

Finally, as applicable to this issue, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments beyond those that have been addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





II.  Dental Disability for Compensation Purposes

The Veteran filed a claim in February 2013 and listed a disability of "gum disease" and also referenced occlusion class I and/or IV and "15 teeth removed."  The Veteran also stated "service connection for gum disease and residuals."  

By way of background, a November 2013 rating decision stated that "[t]he claim for service connection for dental condition (now claimed as gum disease) remains denied because the evidence submitted is not new and material."  The rating decision referenced a June 1946 rating decision that "denied service connection for your claimed dental condition."  A May 2014 rating decision stated that "[t]he previous denial of service connection for dental condition (now claimed as gum disease) is confirmed and continued."  The September 2016 Statement of the Case (SOC) stated that "[t]he claim for service connection for dental condition is considered reopened, however, service connection remains denied."  The SOC referenced that in a May 1947 rating decision "[s]ervice connection for the purpose of obtaining VA outpatient treatment was established for teeth #2-3-6-7-8-10-14-31, but not based on dental trauma."  

A letter to the Veteran dated in February 1948 stated that "[s]ervice connection has been established for the following additional dental conditions:  Teeth # 2-3-5-6-7-8-9-10-11-12-13-14-31."   Also, Rating Decision Codesheets from March 2011, November 2013, May 2014 and October 2014 all listed under a Dental Decisions heading that "[t]he following teeth were injured by trauma in service: #2, #3, #6, #7, #8, #10, #14 and #31."  In addition, VA treatment records included dental treatment records and noted that the Veteran was in dental category Class IIA.  

Turning to the substance of the claim on appeal, the Veteran was afforded a dental VA examination in May 2014.  While the examiner noted that the claims file had been reviewed and that "[t]here were no previous Medical or Dental records while he was in service," service treatment records (STRs) did include dental records.  In any event, the examiner noted that the Veteran did not now have or had ever been diagnosed with an oral or dental condition.  Various dental and oral conditions were listed, some of which are listed in 38 C.F.R. § 4.150 (2017), Diagnostic Codes 9900-16, and the examination report noted "Not Applicable" in regards to these conditions.  Diagnostic testing, specifically "Panographic / intraoral imaging to demonstrate loss of teeth, mandible or maxilla," was conducted and it was noted that "[t]he Panograph looks normal on this reading."  The examiner stated that "[i]f the Veteran tru[]ly lost the following teeth namely #s 2 3 6 7 8 10 14 and 31 due to trauma, he is entitled to have these teeth replaced" and that "[i]f he has had the teeth previously replaced by the service, which I have no record of, then I don't feel they should be replaced again."

As noted, VA treatment records included dental treatment records.  A January 2016 VA dental treatment note stated that the Veteran "presents for comprehensive oral evaluation" and referenced loose upper partial dentures.  Upon oral examination, slight generalized periodontitis was noted.  Reference was made to plans for new dentures.  Various subsequent VA dental treatment records reflected treatment related to dentures.  A March 2016 VA dental treatment note noted a periodontal diagnosis of gingivitis and mild/early periodontitis.  A June 2016 VA dental treatment note stated that the Veteran "may benefit from treatment with Non-VA prosthodontist" in relation to his dentures.  VA treatment notes related to this consult stated that the Veteran "[h]as maxillary and mandibular partial dentures which were fabricated at the VA.  [Veteran] has had issues with denture breaking and no longer fitting properly" and that the Veteran "will be sent to Non-VA prosthodontist for evaluation for new maxillary and mandibular partial dentures."  Related notes stated that the Veteran was "scheduled to receive crowns and begin denture fabrication at the beginning of September.  The expected completion date for care is sometime in November."  

Also of record are lay statements from the Veteran.  In the November 2014 NOD, the Veteran referenced having teeth extracted in 1942 and stated that "after sep[a]ration the government paid to have perman[en]t bridges made for me.  Which they paid for.  That was over 65 years ago, those bridges are long gone.  I cannot afford new ones.  U.S. should compensate me for all these years of suffering.  Those bridges only last 18 years."  In a September 2015 statement, the Veteran stated that "[t]hey decided in 1944 to extract 7 teeth.  When I got my discharge in 1945 the VA paid for my private dentist to make 2 fixed bridges.  They lasted for about 18 years.  Since then I have paid for 3 sets of replacement bridges" and that "I now need new dental bridges.  Since I am now 89+ years old and cannot work or afford the monies and since this was caused by the army to begin with I think I am justified in asking that I receive compensation."

Upon review, the Board concludes that entitlement to service connection for a dental disability for compensation purposes is not warranted.  

Under applicable law and regulation, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150 (2017), Diagnostic Codes 9900-16.  Diagnostic Code 9913 relates to the loss of teeth, and compensation is available for loss of teeth only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not due to the loss of alveolar process as a result of periodontal disease.  In addition, 38 C.F.R. § 3.381(b) (2017) states that various disabilities, to include periodontal disease, "are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in [38 C.F.R. ] § 17.161."  

The Board notes that on his February 2013 claim, as noted above, the Veteran listed gum disease.  Pursuant to 38 C.F.R. § 3.381(b) (2017), entitlement to service connection for periodontal disease and/or gingivitis for compensation purposes is specifically prohibited.  Beyond a gum disease, the evidence of record does not indicate, and the Veteran and his representative have not specifically identified, a dental disability for which service connection for compensation purposes can be granted.  As such, the Board finds that the Veteran does not have a current dental disability for VA compensation purposes and concludes that the criteria for entitlement to service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic Codes 9900-16 (2017).  Accordingly, the Veteran's claim is denied.

The Board observes that, based on the Veteran's statements, he appears to have been seeking VA dental care, to include related to dentures.  As outlined, VA treatment records dated after the February 2013 claim on appeal reflected that the Veteran had received and was receiving ongoing VA dental care (to include on a fee basis), to include as related to dentures.  
     
Finally, as applicable to this issue, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to a disability rating for a bilateral hearing loss disability in excess of 0 percent is denied.

Entitlement to service connection for a dental disability for compensation purposes is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


